On Petition foe a Rehearing.
Elliott, J.
We have again given this case consideration, and find no reason to change our opinion. Much stress is laid upon the fact that there was no intention to defraud the appellant, but this fact is not the important one; for the strong and ruling fact remains, that the appellee was engaged in a fraudulent scheme to defraud the creditors of his grantor, and was a mere volunteer. The status he occupies entitles him to no consideration at the hands of a court of equity except as .against his grantor and privies. "Volunteers, even if free from fraud, can not invoke the assistance of a court to establish a right, although courts will sometimes interfere to preserve a ■status quo at their request. But here the volunteer was guilty ■of fraud, and relies upon the bare color of right given him by his fraud to defeat a bona fide purchaser for value. If such a volunteer can succeed in such a case, then a right of action can arise out of a fraud; but one of the oldest maxims of the law is that no right of action can arise out of a fraud. Surely no case could call more strongly for the application of this rule than the present.
Counsel say that the appellant is not a good faith purchaser, but an adventurer. The finding of the court is that he did buy in good faith, without notice, and did pay twelve hundred dollars for the land.
The finding is that the conveyance was made to defraud creditors, and that it was “ received by Louisa Stringer and the plaintiff for that purpose.” We did not, therefore, indulge in presumptions of fraud, but accepted the direct find*124ing of tlio trial court upon this point. We accepted this fact, and from it assumed, as the law requires us to do, that the appellee’s position was not such as entitled him to i come into a court of equity, assert the title founded in fraud, and thereby defeat an innocent purchaser for value. We did not decide that if he had secured a perfect title prior to the time the good faith purchaser secured his conveyance, the latter could have prevailed, for the reason that this was not the question before us. The question, as we understood it, and still understand, is, Will a court of equity assist a fraudulent grantee to make good his corrupt and fraudulent title at the expense of a good faith purchaser ?
Counsel cite cases to prove that fraud is a question of fact,, as though this were a doubtful proposition. We do not doubt this general proposition in the least, nor did we intimate in our former opinion anything of the kind; we accepted as true the finding of the court that the appellee was guilty of fraud, and decided that this fraud might be used to defeat him by an innocent purchaser for value. We adhere to the decision that having entered into a fraudulent and corrupt scheme we' will presume that it affected a bona fide purchaser, in so far as to enable him to assert his clean and. honest title against the appellant’s corrupt and fraudulent one. We decided, and we meant to decide, that fraud as a fact was found to exist, and that as it did exist, and as the appellee was both a volunteer and a wrong-doer, he can not defeat a bona fide purchaser by any title founded on that fraud.
Counsel are wrong in asserting that the opinion infers fraud as a matter of law; it does no such thing; but it does declare, and rightly, that where fraud is found to exist as a fact, the court will attribute to that fraud itslegal consequences.
The former opinion does not controvert the general doctrine declared in Etter v. Anderson, 84 Ind. 333, that only creditors can set aside a conveyance made to defraud them ; but this is not the question here, for here there is no attempt to set aside a perfected conveyance, but a resistance to a vol*125unteer’s making good, through the aid of a court of equity, his corrupt and fraudulent title, against, a purchaser in good faith who has paid full value. This question was not presented in Etter v. Anderson, supra, and of course was not decided. Paine v. Doe, 7 Blackf. 485, does sustain our former opinion, as does also the case of Second Nat’l Bank v. Brady, 96 Ind. 498, vide p. 506.
Petition overruled.
Filed June 27, 1885.